Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of failing to comply with facility count procedures. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Burgess v McGinnis, 297 AD2d 871 [2002]).
Mercure, J.P, Crew III, Peters, Spain and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.